Exhibit 10.1

PROSPERITY BANCSHARES, INC.

2012 STOCK INCENTIVE PLAN

I. PURPOSE

The purpose of the PROSPERITY BANCSHARES, INC. 2012 STOCK INCENTIVE PLAN (the
“Plan”) is to provide a means through which PROSPERITY BANCSHARES, INC., a Texas
corporation (the “Company”), and its Affiliates, may attract able persons to
enter the employ of the Company and its Affiliates and to provide a means
whereby those Employees and Directors, upon whom the responsibilities of the
successful administration and management of the Company and its Affiliates rest,
and whose present and potential contributions to the welfare of the Company and
its Affiliates are of importance, can acquire and maintain stock ownership,
thereby strengthening their concern for the welfare of the Company and its
Affiliates and their desire to remain in the Company’s and its Affiliates’
employ. A further purpose of the Plan is to provide such Employees and Directors
with additional incentive and reward opportunities designed to enhance the
profitable growth of the Company. Accordingly, the Plan provides for granting
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards, Phantom Stock
Awards, or any combination of the foregoing, as is best suited to the
circumstances of the particular Employee or Director as provided herein.

II. DEFINITIONS

The following definitions shall be applicable throughout the Plan unless
specifically modified by any provision hereof:

(a) “Affiliates” means any “parent corporation” of the Company and any
“subsidiary corporation” of the Company within the meaning of Code Sections
424(e) and (f), respectively.

(b) “Award” means, individually or collectively, any Option, Restricted Stock
Award, Restricted Stock Unit Award, Phantom Stock Award, Performance Award or
Stock Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” means the occurrence of any of the following events:
(i) the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company), (ii) the Company’s
subsidiary bank is merged or consolidated into, or otherwise acquired by, an
entity other than a wholly-owned subsidiary of the Company, (iii) the Company
sells, leases or exchanges all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary of the Company), (iv) the
Company is to be dissolved and liquidated, (v) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the 1934 Act, acquires or gains
ownership or control (including, without limitation, power to vote or control
the voting) of more than 50% of the outstanding shares of the Company’s voting
stock (based upon voting power), or (vi) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.
Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Section 409A of the Code and payment of the Award pursuant
to the application of the definition of “Change of Control” above would cause
such Award not to otherwise comply with Section 409A of the Code, payment of an
Award may occur upon a “Change of Control” only to the extent that the event
constitutes a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A of the Code and the applicable Internal Revenue Service and
Treasury Department regulations thereunder.

 

1



--------------------------------------------------------------------------------

(e) “Change of Control Value” shall mean with respect to a Change of Control
(i) the per share price offered to shareholders of the Company in any such
merger, consolidation, reorganization, sale of assets or dissolution
transaction, (ii) the price per share offered to shareholders of the Company in
any tender offer, exchange offer or sale or other disposition of outstanding
voting stock of the Company, or (iii) if such Change of Control occurs other
than as described in clause (i) or (ii), the Fair Market Value per share of the
shares into which Awards are exercisable, as determined by the Committee,
whichever is applicable. In the event that the consideration offered to
shareholders of the Company consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulations under such section.

(g) “Committee” means the Compensation Committee of the Board which shall be
(i) constituted so as to permit the Plan to comply with Rule 16b-3 and
(ii) constituted solely of two or more “outside directors,” within the meaning
of Code Section 162(m) and applicable interpretive authority thereunder.

(h) “Company” means Prosperity Bancshares, Inc.

(i) “Covered Employee” means an individual described in Code Section 162(m)(3).

(j) “Director” means an individual elected to the Board by the shareholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.

(k) “Employee” means any person (including an officer or a Director) in an
employment relationship with the Company or any Affiliate.

(l) “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Stock (i) reported by the any interdealer quotation
system on which the Stock is quoted on that date or (ii) if the Stock is listed
on a national stock exchange, reported on the stock exchange composite tape on
that date; or, in either case, if no prices are reported on that date, on the
last preceding date on which such prices of the Stock are so reported. If the
Stock is traded over the counter at the time a determination of its fair market
value is required to be made hereunder, its fair market value shall be deemed to
be equal to the average between the reported high and low or closing bid and
asked prices of Stock on the most recent date on which Stock was publicly
traded. In the event Stock is not publicly traded at the time a determination of
its value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate,
consistent with Treasury regulations and other formal Internal Revenue Service
guidance under Code Section 409A, with the intent that Options and Stock
Appreciation Rights granted under this Plan shall not constitute deferred
compensation subject to Code Section 409A.

(m) “Holder” means an individual who has been granted an Award.

(n) “Incentive Stock Option” means an incentive stock option within the meaning
of Code Section 422(b).

(o) “1934 Act” means the Securities Exchange Act of 1934, as amended.

(p) “Nonqualified Stock Option” means an option granted under Section VII of the
Plan to purchase Stock which does not constitute an Incentive Stock Option.

(q) “Option” means an Award granted under Section VII of the Plan and includes
both Incentive Stock Options to purchase Stock and Nonqualified Stock Options to
purchase Stock.

 

2



--------------------------------------------------------------------------------

(r) “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option.

(s) “Performance Award” means an Award granted under Section X of the Plan.

(t) “Performance Award Agreement” means a written agreement between the Company
and a Holder with respect to a Performance Award.

(u) “Performance Formula” means, for a Performance Period, one or more objective
formulas applied against the relevant performance goal to determine, with regard
to the Performance Award of a particular Holder, whether all, some portion but
less than all, or none of the Performance Award has been earned for the
Performance Period.

(v) “Performance Period” means the period during which performance relating to a
Performance Award is measured.

(w) “Phantom Stock Award” means an Award granted under Section XI of the Plan.

(x) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.

(y) “Plan” means the Prosperity Bancshares, Inc. 2012 Stock Incentive Plan, as
amended from time to time.

(z) “Restricted Award” means a Restricted Stock Award or a Restricted Stock Unit
Award.

(aa) “Restricted Stock Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.

(bb) “Restricted Stock Award” means an Award granted under Section IX of the
Plan.

(cc) “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Holder with respect to a Restricted Stock Unit Award.

(dd) “Restricted Stock Unit Award” means an Award granted under Section IX of
the Plan.

(ee) “Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.

(ff) “Securities Act” means the Securities Act of 1933, as amended.

(gg) “Spread” means, in the case of a Stock Appreciation Right, an amount equal
to the excess, if any, of the Fair Market Value of a share of Stock on the date
such right is exercised over the exercise price of such Stock Appreciation
Right.

(hh) “Stock” means the common stock, $1.00 par value, of the Company.

(ii) “Stock Appreciation Right” means an Award granted under Section VIII of the
Plan.

(jj) “Stock Appreciation Rights Agreement” means a written agreement between the
Company and a Holder with respect to an Award of Stock Appreciation Rights.

 

3



--------------------------------------------------------------------------------

III. EFFECTIVE DATE AND DURATION OF THE PLAN

This Plan shall be effective on February 22, 2012, which is the date of its
adoption by the Board (the “Effective Date”), subject to the approval of the
Plan by the Company’s shareholders within twelve months after the Effective
Date. If the Plan is not so approved by the Company’s shareholders, (a) the Plan
shall not be effective, and (b) any grants of Awards under the Plan shall
immediately expire and be of no force and effect. No Awards may be exercised or
paid prior to the approval of the Plan by the Company’s shareholders. No Awards
may be granted under the Plan after the tenth anniversary of the Effective Date.
The Plan shall remain in effect until all Awards granted under the Plan have
been satisfied or expired.

IV. ADMINISTRATION

(a) Committee. The Plan shall be administered by the Committee. The Committee
shall hold its meetings at such times and places as it may determine. A majority
of its members shall constitute a quorum, and all determinations of the
Committee shall be made by not less than a majority of its members. Any decision
or determination reduced to writing and signed by a majority of the members
shall be fully effective as if it had been made by a majority vote of its
members at a meeting duly called and held. The Committee may designate the
Secretary of the Company or other Company employees to assist the Committee in
the administration of this Plan, and may grant authority to such persons to
execute Award agreements or other documents on behalf of the Committee and the
Company.

(b) Powers. Subject to the provisions of the Plan, the Committee shall have the
authority, in its discretion:

i. to determine the Fair Market Value;

ii. to select the Employees and Directors to whom Awards may be granted
hereunder;

iii. to determine whether and to what extent Awards or any combination thereof,
are granted hereunder;

iv. to determine the number of shares of Stock or equivalent units to be covered
by each Award granted hereunder;

v. to approve forms of agreement for use under the Plan;

vi. to reduce the exercise price of an Award to the then current Fair Market
Value if the Fair Market Value of the Stock covered by such Award shall have
declined since the date the Award was granted, provided that such action shall
first have been approved by a vote of the stockholders of the Company;

vii. to determine or modify the terms and conditions, not inconsistent with the
terms of the Plan or applicable law, of any Award granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Appreciation Rights may be exercised or other Awards
vest (which may be based on performance criteria), any vesting acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or the shares of Stock relating thereto, based in each case on such
factors as the Committee, in its sole discretion, shall determine;

viii. to construe and interpret the terms of the Plan and Awards and to
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan or Award agreement;

ix. to prescribe, amend and rescind rules and regulations relating to the Plan;

x. to modify or amend each Award, subject to Article XIII;

xi. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

xii. to determine the terms and restrictions applicable to Awards; and

xiii. to make all other determinations deemed necessary or advisable for
administering the Plan.

 

4



--------------------------------------------------------------------------------

The determinations of the Committee on the matters referred to in this
Article IV shall be conclusive.

(c) Expenses. All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons to assist the
Committee in the carrying out of its duties hereunder.

V. GRANT OF OPTIONS, STOCK APPRECIATION RIGHTS,

RESTRICTED AWARDS, PERFORMANCE AWARDS

AND PHANTOM STOCK AWARDS; SHARES SUBJECT TO THE PLAN

(a) Stock Grant and Award Limits. The Committee may from time to time grant
Awards to one or more Employees or Directors determined by it to be eligible for
participation in the Plan in accordance with the provisions of Section VI.
Subject to Section XII, the maximum aggregate number of shares of Stock that may
be issued under the Plan is 1,250,000, any or all of which may be issued through
Incentive Stock Options. Shares of Stock shall be deemed to have been issued
under the Plan only to the extent actually issued and delivered pursuant to an
Award. To the extent that an Award lapses or is canceled or forfeited, or the
rights of its Holder terminate or the Award is settled in cash, any Stock
subject to such Award shall again be available for grant under an Award.
Notwithstanding anything to the contrary contained herein: (i) shares of Stock
surrendered or withheld in payment of the exercise price of an Option shall
count against the aggregate plan limit described above; and (ii) shares of Stock
withheld by the Company to satisfy any tax withholding obligation shall count
against the aggregate plan limit described above. No fractional shares of Stock
may be issued hereunder. Any shares of Stock which may remain unissued and which
are not subject to outstanding Awards at the termination of this Plan shall
cease to be reserved for the purpose of this Plan, but until termination of this
Plan or the termination of the last of the Awards granted under this Plan,
whichever last occurs, the Company shall at all times reserve a sufficient
number of shares to meet the requirements of this Plan. Separate stock
certificates shall be issued by the Company for those shares acquired pursuant
the exercise of an Incentive Stock Option and for those shares acquired pursuant
to the exercise of a Nonqualified Stock Option.

Notwithstanding any provision in the Plan to the contrary, no more than 250,000
shares of Stock may be subject to Options granted under the Plan to any one
individual during any calendar year, no more than 250,000 shares of Stock may be
subject to Stock Appreciation Rights granted under the Plan to any one
individual during any calendar year, no more than 250,000 shares of Stock may be
granted under the Plan as a Restricted Stock Award to any one individual during
any calendar year, and no more than 250,000 shares of Stock may be granted under
the Plan as a Restricted Stock Unit Award to any one individual during any
calendar year. The number of shares of Stock that may be issued to individuals
as set forth in the preceding sentence shall be subject to adjustment in the
same manner as provided in Section XII hereof with respect to shares of Stock
subject to Options, Stock Appreciation Rights, Restricted Stock Awards or
Restricted Stock Unit Awards then outstanding. The limitations set forth in this
paragraph shall be applied in a manner which will permit compensation generated
under the Plan with respect to Covered Employees to constitute “qualified
performance-based compensation” for purposes of Code Section 162(m), including,
without limitation, counting against such maximum number of shares of Stock, to
the extent required under Code Section 162(m) and applicable interpretive
authority thereunder, any shares of Stock subject to Options or Stock
Appreciation Rights that expire, are canceled or repriced or Restricted Stock
Awards or Restricted Stock Unit Awards that are forfeited.

(b) Stock Offered. The stock to be offered pursuant to the grant of an Award may
be authorized but unissued Stock or Stock previously issued and outstanding and
reacquired by the Company.

VI. ELIGIBILITY

The Committee, in its sole discretion, shall determine who shall receive Awards
under the Plan. Awards other than Incentive Stock Options may be granted to all
Employees and Directors of the Company or its Affiliates, including Affiliates
that become such after adoption of the Plan. Incentive Stock Options may be

 

5



--------------------------------------------------------------------------------

granted to all Employees of the Company or its Affiliates, including Affiliates
that become such after adoption of the Plan. A recipient of an Award must be an
Employee or Director at the time the Award is granted. An Award may be granted
on more than one occasion to the same person, and, subject to the limitations
set forth in the Plan, such Award may include an Incentive Stock Option or a
Nonqualified Stock Option, a Stock Appreciation Right, a Restricted Stock Award,
a Restricted Stock Unit Award, a Performance Award, a Phantom Stock Award or any
combination thereof.

VII. STOCK OPTIONS

(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant; provided that the term of an Incentive Stock
Option may not be more than ten years from the date of grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

(c) Special Limitations on Incentive Stock Options. Except as otherwise provided
under the Code or applicable regulations, to the extent that the aggregate Fair
Market Value (determined at the time the Option is granted) of the Stock with
respect to which Incentive Stock Options (determined without regard to this
sentence) are exercisable for the first time by a Holder during any calendar
year under all incentive stock option plans of the Company and its Affiliates
exceeds $100,000, such Options shall be treated as Nonqualified Stock Options.
The Committee shall determine, in accordance with applicable provisions of the
Code, Treasury Regulations and other administrative pronouncements, which of a
Holder’s Incentive Stock Options will not constitute Incentive Stock Options
because of such limitation and shall notify the Holder of such determination as
soon as practicable after such determination. No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of its Affiliate, unless (i) at the time such
Option is granted the exercise price is at least 110% of the Fair Market Value
of the Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant.

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under Code
Section 422. An Option Agreement may provide for the payment of the exercise
price, in whole or in part, by (i) cash, cashier’s check, bank draft, or postal
or express money order payable to the order of the Company, or (ii) subject to
the approval by the Committee, (A) certificates representing shares of Stock
theretofore owned by the Holder duly endorsed for transfer to the Company,
(B) for Nonqualified Stock Options, an election by the Holder for the Company to
issue only a number of shares of Stock equal to (1) the number of shares with
respect to which the Option is being exercised, less (2) a number of shares
having an aggregate Fair Market Value as of the date of exercise equal to the
aggregate exercise price, (C) a “cashless” exercise program established with a
broker, (D) in any other form of legal consideration that may be acceptable to
the Committee, or (E) any combination of the preceding, equal in value to the
full amount of the exercise price. Each Option Agreement shall specify the
effect of termination of employment or the cessation of service as a Director on
the exercisability of the Option. An Option Agreement may also include, without
limitation, provisions relating to (i) vesting of Options, subject to the
provisions hereof accelerating such vesting on a Change of Control, (ii) tax
matters (including provisions (y) permitting the delivery of additional shares
of Stock or the withholding of shares of Stock from those acquired upon exercise
to satisfy federal or state income tax withholding requirements and (z) dealing
with any other applicable employee wage withholding requirements), and (iii) any
other matters not inconsistent with the terms and provisions of this Plan that
the Committee shall in its sole discretion determine. The terms and conditions
of the respective Option Agreements need not be identical. No Option shall
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the Option.

 

6



--------------------------------------------------------------------------------

(e) Exercise Price and Payment. The “exercise price” at which a share of Stock
may be purchased upon exercise of an Option shall be determined by the
Committee, but (i) such exercise price shall not be less than the Fair Market
Value of Stock on the date the Option is granted and (ii) such exercise price
shall be subject to adjustment as provided in Section XII. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Code Sections 424(a) and 409A, as applicable. The Option or
portion thereof may be exercised by delivery of an irrevocable notice of
exercise to the Company. The exercise price of the Option or portion thereof
shall be paid in full in the manner set forth in the Option Agreement.

(f) Shareholder Rights and Privileges. The Holder shall be entitled to all the
privileges and rights of a shareholder only with respect to such shares of Stock
as have been purchased under the Option and for which certificates of stock have
been registered in the Holder’s name.

(g) Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by individuals
employed by corporations who become employees as a result of a merger or
consolidation of the employing corporation with the Company or any Affiliate, or
the acquisition by the Company or an Affiliate of the assets of the employing
corporation, or the acquisition by the Company or an Affiliate of stock of the
employing corporation with the result that such employing corporation becomes an
Affiliate.

VIII. STOCK APPRECIATION RIGHTS

(a) Stock Appreciation Rights. A Stock Appreciation Right is the right to
receive an amount equal to the Spread with respect to a share of Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that exercise of Stock Appreciation Rights will result in
the surrender of the right to purchase the shares under the Option as to which
the Stock Appreciation Rights were exercised, and that exercise of the Option
will result in the surrender of the Stock Appreciation Rights with respect to
the shares covered by the Stock Appreciation Rights as to which the Option was
exercised. Alternatively, Stock Appreciation Rights may be granted independently
of Options in which case each Award of Stock Appreciation Rights shall be
evidenced by a Stock Appreciation Rights Agreement which shall contain such
terms and conditions as may be approved by the Committee. The Spread with
respect to a Stock Appreciation Right may be payable either in cash, shares of
Stock with a Fair Market Value equal to the Spread or in a combination of cash
and shares of Stock. With respect to Stock Appreciation Rights that are subject
to Section 16 of the 1934 Act, however, the Committee shall, except as provided
in Section XII(c), retain sole discretion (i) to determine the form in which
payment of the Stock Appreciation Right will be made (i.e., cash, securities or
any combination thereof) or (ii) to approve an election by a Holder to receive
cash in full or partial settlement of Stock Appreciation Rights. Each Stock
Appreciation Rights Agreement shall specify the effect of termination of
employment or the cessation of service as a Director on the exercisability of
the Stock Appreciation Rights.

(b) Other Terms and Conditions. At the time of such Award, the Committee, may in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to Stock Appreciation Rights. Such additional terms, conditions or
restrictions shall be set forth in the Stock Appreciation Rights Agreement made
in conjunction with the Award. Such Stock Appreciation Rights Agreements may
also include, without limitation, provisions relating to (i) vesting of Awards,
subject to the provisions hereof accelerating vesting on a Change of Control,
(ii) tax matters (including provisions covering applicable wage withholding
requirements), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan, that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Stock Appreciation Rights
Agreements need not be identical.

(c) Exercise Price. The exercise price of each Stock Appreciation Right shall be
determined by the Committee, but such exercise price (i) shall not be less than
the Fair Market Value of a share of Stock on the date

 

7



--------------------------------------------------------------------------------

the Stock Appreciation Right is granted (or such greater exercise price as may
be required if such Stock Appreciation Right is granted in connection with an
Incentive Stock Option that must have an exercise price equal to 110% of the
Fair Market Value of the Stock on the date of grant pursuant to Section VII(c)),
and (ii) shall be subject to adjustment as provided in Section XII.

(d) Exercise Period. The term of each Stock Appreciation Right shall be as
specified by the Committee at the date of grant.

(e) Limitations on Exercise of Stock Appreciation Right. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

IX. RESTRICTED AWARDS

(a) Grant of Restricted Awards. Subject to the terms and conditions of the Plan,
Restricted Awards may be granted to Employees and Directors at any time as shall
be determined by the Committee, in its sole discretion. A Restricted Award is an
Award of Stock (“Restricted Stock”) or hypothetical shares of Stock (“Restricted
Stock Units”) having a value equal to the Fair Market Value of an identical
number of shares of Stock, which may, but need not, provide that such Restricted
Award will be subject to forfeiture and may not be sold, assigned, transferred
or otherwise disposed of, pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation or for any other purpose for such
period as the Committee shall determine. Subject to Section V(a) hereof, the
Committee shall have complete discretion to determine (i) the number of Shares
subject to a Restricted Award granted to any individual, and (ii) the conditions
that must be satisfied, which may include a performance-based component, upon
which is conditioned the grant, vesting or issuance of a Restricted Award.

(b) Restricted Stock. Each Holder granted Restricted Stock shall execute and
deliver to the Company a Restricted Stock Agreement with respect to the
Restricted Stock setting forth the restrictions and other terms and conditions
applicable to such Restricted Stock. If the Company determines that the
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Holder pending the release of the applicable restrictions, the Committee
may require the Holder to additionally execute and deliver to the Company (i) an
escrow agreement satisfactory to the Committee, if applicable and (ii) the
appropriate blank stock power with respect to the Restricted Stock covered by
such agreement. If a Holder shall fail to execute a Restricted Stock Agreement
and, if applicable, an escrow agreement and stock power, the Award shall be null
and void.

Subject to the restrictions set forth in the Restricted Stock Agreement, the
Holder generally shall have the rights and privileges of a holder of Stock as to
such Restricted Stock, including the right to vote such Restricted Stock. At the
discretion of the Committee, cash dividends and stock dividends with respect to
the Restricted Stock may be either currently paid to the Holder on the day on
which the corresponding dividend on shares of Stock is paid to shareholders, or
withheld by the Company for the Holder’s account, and interest may be credited
on the amount of the cash dividends withheld at a rate and subject to such terms
as determined by the Committee. Any cash dividends or stock dividends so
withheld by the Committee and attributable to any particular share of Stock (and
earnings thereon, if applicable) shall be distributed to the Holder in cash or,
at the discretion of the Committee, in shares of Stock having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the release of
restrictions on such shares and, if such shares are forfeited, the Holder shall
have no right to such dividends.

Restricted Stock awarded to a Holder shall be subject to the following
restrictions until the expiration of such restrictions, and satisfaction of any
applicable performance goals during such period, and to such other terms and
conditions as may be set forth in the applicable Restricted Stock Agreement:
(A) if an escrow arrangement is used, the Holder shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Restricted Stock Agreement;
(C) the shares shall be

 

8



--------------------------------------------------------------------------------

subject to forfeiture to the extent provided in the Restricted Stock Agreement;
and (D) to the extent such shares are forfeited, the stock certificates shall be
returned to the Company, and all rights of the Holder to such shares and as a
shareholder with respect to such shares shall terminate without further
obligation on the part of the Company.

Upon the expiration of the restrictions with respect to any Restricted Stock,
the restrictions set forth in this Section IX(b) and the applicable Restricted
Stock Agreement shall be of no further force or effect with respect to such
shares of Stock, except as set forth in the applicable Restricted Stock
Agreement. If an escrow arrangement is used, upon such expiration, the Company
shall deliver to the Holder, or his beneficiary, without charge, the stock
certificate evidencing the Restricted Stock which has not then been forfeited
and with respect to which the restrictions have expired (to the nearest full
share) and any cash distributions or stock dividends credited to the Holder’s
account with respect to such Restricted Stock and the interest thereon, if any.

The Committee may, in its sole discretion, prescribe additional terms,
conditions or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment (by
retirement, disability, death or otherwise) of a Holder prior to expiration of
the restrictions on such Restricted Stock. Such additional terms, conditions or
restrictions shall be set forth in the Restricted Stock Agreement. The
Restricted Stock Agreement may also include, without limitation, provisions
relating to (i) subject to the provisions hereof accelerating vesting on a
Change of Control, vesting of Awards, (ii) tax matters (including provisions
(y) covering any applicable employee wage withholding requirements and
(z) prohibiting an election by the Holder under Code Section 83(b)), and
(iii) any other matters not inconsistent with the terms and provisions of this
Plan that the Committee shall in its sole discretion determine. The terms and
conditions of the respective Restricted Stock Agreements need not be identical.

(c) Restricted Stock Units. The terms and conditions of a grant of Restricted
Stock Units shall be reflected in a written Restricted Stock Unit Agreement. No
shares of Stock shall be issued at the time a Restricted Stock Unit is granted,
and the Company will not be required to set aside a fund for the payment of any
such Award. At the discretion of the Committee, and only to the extent set forth
in the applicable Restricted Stock Unit Agreement, each Restricted Stock Unit
(representing one share of Stock) may be credited with cash distributions and
stock dividends paid by the Company in respect of one share of Stock (“Dividend
Equivalents”). At the discretion of the Committee, Dividend Equivalents may be
either currently paid to the Holder on the day on which the corresponding
dividend on shares of Stock is paid to shareholders, or withheld by the Company
for the Holder’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Holder’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Holder upon settlement
of such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited,
the Holder shall have no right to such Dividend Equivalents.

Restricted Stock Units awarded to any Holder shall be subject to (A) forfeiture
until the expiration of the restrictions applicable to such Award, and
satisfaction of any applicable performance goals during such period, to the
extent provided in the applicable Restricted Stock Unit Agreement, and to the
extent such Restricted Stock Units are forfeited, all rights of the Holder to
such Restricted Stock Units shall terminate without further obligation on the
part of the Company, and (B) such other terms and conditions as may be set forth
in the applicable Restricted Stock Unit Agreement.

Except as otherwise provided in a Restricted Stock Unit Agreement, upon the
expiration of the restrictions with respect to any outstanding Restricted Stock
Units, the Company shall deliver to the Holder, or his beneficiary, without
charge, one share of Stock for each such outstanding Restricted Stock Unit
(“Vested Unit”) and cash equal to any Dividend Equivalents credited with respect
to each such Vested Unit and the interest thereon or, at the discretion of the
Committee, in shares of Stock having a Fair Market Value equal to such Dividend
Equivalents’ interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Restricted Stock Unit Agreement, the Committee may,
in its sole discretion, elect to pay cash or part cash and

 

9



--------------------------------------------------------------------------------

part shares of Stock in lieu of delivering only shares for Vested Units. If a
cash payment is made in lieu of delivering shares of Stock, the amount of such
payment shall be equal to the aggregate Fair Market Value of the shares as of
the date on which the restrictions lapsed with respect to such Vested Unit.

The Committee may, in its sole discretion, prescribe additional terms,
conditions or restrictions relating to Restricted Stock Unit Awards, including,
but not limited to, rules pertaining to the termination of employment (by
retirement, disability, death or otherwise) of a Holder prior to expiration of
the restrictions on such Restricted Stock Units. Such additional terms,
conditions or restrictions shall be set forth in the Restricted Stock Unit
Agreement. The Restricted Stock Unit Agreement may also include, without
limitation, provisions relating to (i) subject to the provisions hereof
accelerating vesting on a Change of Control, vesting of Awards, (ii) tax matters
(including provisions covering any applicable employee wage withholding
requirements, and (iii) any other matters not inconsistent with the terms and
provisions of this Plan that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Restricted Stock Unit
Agreements need not be identical.

(d) Payment for Stock. The Committee shall determine the amount and form of any
payment for Stock received pursuant to a Restricted Award, provided that in the
absence of such a determination, a Holder shall not be required to make any
payment for Stock received pursuant to a Restricted Award, except to the extent
otherwise required by law.

X. PERFORMANCE AWARDS

(a) Designation of Performance Award. The Committee shall have the authority, at
the time of grant of any Award described in this Plan (other than Options and
Stock Appreciation Rights granted with an exercise price equal to or greater
than the Fair Market Value per share of Stock on the date of grant), to
designate such Award or a portion of such Award as a Performance Award. In
addition, the Committee shall have the authority to make an award of a cash
bonus to any Employee or Director and designate such award as a Performance
Award in order to qualify such Award as “qualified performance-based
compensation” under Code Section 162(m); provided that the maximum amount that
can be paid in any calendar year to any individual pursuant to a cash bonus
award described in this sentence shall be $2,500,000.

(b) Performance Period and Performance Criteria. A Performance Award may be
awarded to an Employee or Director contingent upon future performance of the
Employee or Director, the Company or any subsidiary, division or department
thereof by or in which he performs services. The Committee shall establish, with
respect to each Performance Award, a Performance Period over which the
performance of the Holder, the Company or any subsidiary, division or department
thereof shall be measured. Prior to the commencement of each Performance Period
(or such later time as may be permitted for qualified performance-based
compensation under Code Section 162(m) and the regulations thereunder), the
Committee shall establish written performance goals and a bonus opportunity for
each Performance Award granted for such Performance Period. The performance
goals shall be based on one or more of the following criteria:

 

  •  

Net income (before or after taxes)

 

  •  

Earnings per share, including, but not limited to, EPS growth (basic or diluted)

 

  •  

Operating earnings per share, including, but not limited to, EPS growth (basic
or diluted)

 

  •  

Net income growth (before or after taxes)

 

  •  

Asset growth

 

  •  

Loan growth

 

  •  

Deposit growth

 

  •  

Credit quality ratios

 

  •  

Return on average assets

 

10



--------------------------------------------------------------------------------

  •  

Return on average equity

 

  •  

Return on average tangible equity

 

  •  

Dividend payout

 

  •  

Share price (including, but not limited to, growth measures and total
shareholder return)

 

  •  

Expense targets

 

  •  

Operating efficiency or efficiency ratios

 

  •  

Customer satisfaction

 

  •  

Market share

Any one or more of the performance criteria listed above may be used on an
absolute or relative basis to measure the performance of the Company and/or an
Affiliate as a whole or any business unit of the Company and/or an Affiliate or
any combination thereof, as the Committee may deem appropriate, or any of the
above performance criteria as compared to the performance of a group of
comparable companies, or published or special index that the Committee, in its
sole discretion, deems appropriate. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
performance criteria without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval.

A performance goal for a Performance Award granted to a Covered Employee that is
intended to constitute “qualified performance-based compensation” under Code
Section 162(m) may not be based solely on the Holder’s continued employment with
the Company or an Affiliate for a specified period of time.

(c) Performance Awards. The Committee will, in its sole discretion, designate
not later than 90 days after the commencement of a Performance Period (or, if
sooner, before twenty five percent (25%) of the Performance Period has elapsed)
which Holders will be eligible to receive Performance Awards in respect of such
Performance Period. However, designation of a Holder eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle such
Holder to receive payment in respect of any Performance Award for such
Performance Period. The determination as to whether or not such Holder becomes
entitled to payment in respect of any Performance Award shall be decided solely
in accordance with the provisions of this Section X. Moreover, designation of a
Holder eligible to receive an Award hereunder for a particular Performance
Period shall not require designation of such Holder eligible to receive an Award
hereunder in any subsequent Performance Period and designation of one person as
a Holder eligible to receive an Award hereunder shall not require designation of
any other person as eligible to receive an Award hereunder in such period or in
any other period. With regard to a particular Performance Period, the Committee
shall have full discretion to select the length of such Performance Period, the
type(s) of Performance Awards to be issued, the criteria (from the list set
forth in paragraph (b) above) that will be used to establish the performance
goal(s), the kind(s) and/or level(s) of the performance goals(s) that is (are)
to apply and the Performance Formula. The Performance Formula may specify a
minimum acceptable level of achievement of the relevant performance goals, as
well as one or more additional levels of achievement, and a formula to determine
the percentage of the Award deemed to have been earned by the Holder upon
attainment of each such level of achievement, which percentage may exceed 100%.
Not later than 90 days after the commencement of a Performance Period (or, if
sooner, before twenty five percent (25%) of the Performance Period has elapsed),
the Committee shall, with regard to the Performance Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in this Section X and record the same in writing. The performance
goals and bonus opportunity relating to any particular Performance Award need
not be the same as those relating to any other Performance Award, whether made
at the same or a different time.

The Committee is authorized, in its sole and absolute discretion, to adjust or
modify the calculation of a performance goal for a Performance Period (provided,
that if an Award is intended to constitute “qualified performance based
compensation” under Code Section 162(m), such adjustment or modification may be
made

 

11



--------------------------------------------------------------------------------

only to the extent permitted under Code Section 162(m)) in order to prevent the
dilution or enlargement of the rights of Holders based on the following events:

 

  •  

asset write-downs;

 

  •  

litigation or claim judgments or settlements;

 

  •  

the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;

 

  •  

any reorganization and restructuring programs;

 

  •  

extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year;

 

  •  

acquisitions or divestitures;

 

  •  

any other specific unusual or nonrecurring events, or objectively determinable
category thereof;

 

  •  

foreign exchange gains and losses; and

 

  •  

a change in the Company’s fiscal year.

(d) Earning and Certification of Performance Award. Promptly after the date on
which the necessary information for a particular Performance Period becomes
available, and prior to the payment of any Performance Award, the Committee
shall review and certify in writing whether, and to what extent, the performance
goals have been achieved and, if so, calculate and certify in writing (with
respect to each Holder who is a Covered Employee) that amount of the Performance
Awards earned, through the achievement of the relevant performance goals, by
each Holder for such Performance Period based upon the Performance Formula. The
Committee shall then determine the actual size of each Holder’s Performance
Award for the Performance Period. In determining the actual size of an
individual Performance Award, the Committee may reduce or eliminate the amount
of the Performance Award earned through the use of negative discretion if, in
its sole judgment, such reduction or elimination is appropriate. With respect to
any Performance Award intended to constitute “qualified performance-based
compensation” under Code Section 162(m), the Committee shall not have the
discretion to (A) grant or provide payment in respect of Performance Awards if
the performance goals have not been attained; (B) increase a Performance Award
above the maximum amount payable under Section V.(a) or X.(a) of the Plan; or
(C) cause an increase in a Holder’s Performance Award as a result of the use of
negative discretion with respect to another Holder’s Performance Award. In
addition, if a Performance Award is based, in whole or in part, on a percentage
of a Holder’s salary, base pay or other compensation, the maximum amount of the
Performance Award must be fixed at the time the performance goals are
established. Notwithstanding the foregoing, a Performance Award Agreement may
provide that a Performance Award may be payable upon death, disability or change
of ownership or control prior to the attainment of the performance goals,
provided that any such Award will not constitute “qualified performance-based
compensation” under Code Section 162(m) to the extent the Award is actually paid
prior to the attainment of the performance goals.

(e) Payment. A Holder shall be eligible to receive payment in respect of a
Performance Award only to the extent that: (A) the applicable performance goals
are achieved; and (B) the Performance Formula as applied against such
performance goals determines that all or some portion of such Holder’s
Performance Award has been earned. As soon as administratively feasible after
the Committee has determined and certified in writing (if required with respect
to a Covered Employee) the extent to which a Performance Award has been earned,
such Performance Award shall be distributed in cash, Stock or a combination
thereof, as determined by the Committee in accordance with the terms of the
Performance Award Agreement. If, after the attainment of the applicable
performance goals, payment of a Performance Award in cash is accelerated to an
earlier date, the amount paid will be discounted to reasonably reflect the time
value of money. Any Performance Award that has been deferred shall not (between
the date as of which the Award is deferred and the payment date) increase
(A) with respect to

 

12



--------------------------------------------------------------------------------

a Performance Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(B) with respect to a Performance Award that is payable in Stock, by an amount
greater than the appreciation of a share of Stock from the date such Award is
deferred to the payment date.

(f) Termination of Employment or Cessation of Service as a Director. A
Performance Award shall terminate if the Holder does not remain continuously in
the employ of the Company or an Affiliate or continuously serve as a Director at
all times during the applicable Performance Period, except as may be determined
by the Committee or as may otherwise be provided in the Performance Award
Agreement at the time granted.

(g) Agreements. At the time any Performance Award is made under this Section X,
the Company and the Holder shall enter into a Performance Award Agreement
setting forth each of the matters contemplated hereby, and, in addition such
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective agreements need not be identical.

XI. PHANTOM STOCK AWARDS

(a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Stock (or cash in an amount equal to the Fair Market Value thereof), or rights
to receive an amount equal to any appreciation in the Fair Market Value of Stock
(or portion thereof) over a specified period of time, which vest over a period
of time or upon the occurrence of an event (including without limitation a
Change of Control) as established by the Committee, without payment of any
amounts by the Holder thereof (except to the extent otherwise required by law)
or satisfaction of any performance criteria or objectives. Each Phantom Stock
Award shall have a maximum value established by the Committee at the time of
such Award.

(b) Award Period. The Committee shall establish, with respect to and at the time
of each Phantom Stock Award, a period over which or the event upon which the
Award shall vest with respect to the Holder.

(c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Holder’s responsibility level,
contributions, performance, potential, other Awards and such other
considerations as it deems appropriate.

(d) Payment. Following the end of the vesting period for a Phantom Stock Award,
but in no event later than March 15 of the calendar year immediately following
the calendar year in which the vesting period ends, the Holder of a Phantom
Stock Award shall be entitled to receive payment of an amount, not exceeding the
maximum value of the Phantom Stock Award, based on the then vested value of the
Award. Payment of a Phantom Stock Award may be made in cash, Stock or a
combination thereof as determined by the Committee. Payment shall be made in a
lump sum or in installments as prescribed by the Committee in its sole
discretion. Any payment to be made in Stock shall be based on the Fair Market
Value of the Stock on the payment date. Cash dividend equivalents may be paid
during or after the vesting period with respect to a Phantom Stock Award, as
determined by the Committee, in a lump sum payment no later than March 15 of the
calendar year immediately following the calendar year in which the Holder vests
in such dividend equivalent.

(e) Termination of Employment or Cessation of Service as a Director. A Phantom
Stock Award shall terminate if the Holder does not remain continuously in the
employ of the Company or an Affiliate or continuously serve as a Director at all
times during the applicable vesting period, except as may be otherwise
determined by the Committee or as set forth in the Award at the time of grant.

(f) Agreements. At the time any Award is made under this Section XI, the Company
and the Holder shall enter into a Phantom Stock Award Agreement setting forth
each of the matters contemplated hereby and, in addition, such matters as the
Committee may determine to be appropriate. The terms and provisions of the
respective agreements need not be identical.

 

13



--------------------------------------------------------------------------------

XII. RECAPITALIZATION OR REORGANIZATION

(a) To the extent necessary to preserve the economic intent of Awards, in the
event of changes in the outstanding Stock or in the capital structure of the
Company by reason of any stock or extraordinary cash dividend, stock split,
reverse stock split, an extraordinary corporate transaction such as any
recapitalization, reorganization, consolidation, combination, exchange, or other
relevant change in capitalization occurring after the date of grant of any
Award, Awards granted under the Plan and any Award agreements, the exercise
price of Options and Stock Appreciation Rights, the maximum number of shares of
Common Stock subject to all Awards stated in Section V and the maximum number of
shares of Common Stock with respect to which any one person may be granted
Awards during any period stated in Section V will be equitably adjusted or
substituted, as to the number, price or kind of a share of Stock or other
consideration subject to such Awards. In the case of adjustments made pursuant
to this Section XII, unless the Committee specifically determines that such
adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section XII will not constitute a modification, extension
or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Nonqualified Stock Options,
ensure that any adjustments under this Section XII will not constitute a
modification of such Nonqualified Stock Options within the meaning of
Section 409A of the Code. Any adjustments made under this Section XII shall be
made in a manner which does not adversely affect the exemption provided pursuant
to Rule 16b-3. Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, any
adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

(b) In the event of a Change of Control, all outstanding Awards shall
immediately vest and become exercisable or satisfiable, as applicable, and the
Committee, in its discretion, may take any other action with respect to
outstanding Awards that it deems appropriate, which action may vary among Awards
granted to individual Holders; provided, however, that such action shall not
reduce the value of an Award. In particular, with respect to Options, the
actions the Committee may take upon a Change of Control include, but are not
limited to, the following: (i) providing that Options may be exercised in full
for a limited period of time on or before a specified date (before or after such
Change of Control) fixed by the Committee, after which specified date all
unexercised Options and all rights of Holders thereunder shall terminate,
(ii) requiring the mandatory surrender to the Company by selected Holders of
some or all of the outstanding Options held by such Holders (irrespective of
whether such Options are then exercisable) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and the Company shall pay to each such
Holder an amount of cash per share equal to the excess, if any, of the Change of
Control Value of the shares subject to such Option over the exercise price(s)
under such Options for such shares, (iii) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Change of Control
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Options then outstanding), or (iv) provide that
the number and class of shares of Stock covered by an Option theretofore granted
shall be adjusted so that such Option shall thereafter cover the number and
class of shares of Stock or other securities or property (including, without
limitation, cash) to which the Holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation or sale of assets and
dissolution if, immediately prior to such merger, consolidation or sale of
assets and dissolution, the Holder had been the holder of record of the number
of shares of Stock then covered by such Option. The provisions contained in this
Section shall not terminate any rights of the Holder to further payments
pursuant to any other agreement with the Company following a Change of Control.

(c) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the

 

14



--------------------------------------------------------------------------------

dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

(d) Any adjustment provided for in Subsections (a) or (b) above shall be subject
to any required shareholder action.

(e) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the exercise price per
share, if applicable.

XIII. AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Awards have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time;
provided that, (i) except as provided herein or in an agreement governing an
Award, no change in any Award theretofore granted may be made which would impair
the rights of the Holder without the consent of the Holder (unless such change
is required in order to cause the benefits under the Plan to qualify as
“qualified performance-based compensation” within the meaning of Code
Section 162(m), if applicable, and applicable interpretive authority
thereunder), (ii) the Board may not make any alteration or amendment which would
decrease any authority granted to the Committee hereunder in contravention of
Rule 16b-3, and (iii) the Board may not amend the Plan without approval of the
shareholders if such approval is required to comply with Rule 16b-3, if
applicable, any rule promulgated by the exchange on which Stock is tradable, or
any applicable provisions of the Code or other laws. Subject to the foregoing,
the Board may amend the Plan in any respect the Board deems necessary or
advisable to provide Holders with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to the nonqualified deferred compensation provisions of Code
Section 409A and/or to bring the Plan and/or Awards granted under it into
compliance therewith.

XIV. MISCELLANEOUS

(a) No Right to An Award. Neither the adoption of the Plan by the Company nor
any action of the Board or the Committee shall be deemed to give an Employee or
Director any right to be granted an Award or any of the rights hereunder except
as may be evidenced by an Award or by an Option Agreement, Stock Appreciation
Rights Agreement, Restricted Stock Agreement, Restricted Stock Unit Agreement,
Performance Award Agreement or Phantom Stock Award Agreement on behalf of the
Company, and then only to the extent and on the terms and conditions expressly
set forth therein.

(b) Rights Unsecured. The right of an Employee or Director to receive Stock,
cash or any other payment under this Plan shall be an unsecured claim against
the general assets of the Company. The Company may, but shall not be obligated
to, acquire shares of Stock from time to time in anticipation of its obligations
under this Plan, but a Holder shall have no right in or against any shares of
Stock so acquired. All Stock shall constitute the general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
deems appropriate. The Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
funds or assets to assure the payment of any Award.

(c) No Employment Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any Employee or Director any right with respect to continuation
of employment or service with the Company or any Affiliate,

 

15



--------------------------------------------------------------------------------

(ii) interfere in any way with the right of the Company or any Affiliate to
terminate his or her employment or (iii) interfere in any way with the right of
the Board or the shareholders of the Company to remove him or her as a Director
at any time. Any questions as to whether and when there has been a termination
of employment or service and the cause of such termination shall be determined
by the Committee, and its determination shall be final.

(d) Other Laws. The Company shall not be obligated to issue any Stock pursuant
to any Award granted under the Plan at any time when the shares covered by such
Award have not been registered under the Securities Act and such other state and
federal laws, rules or regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules or regulations
available for the issuance and sale of such shares. Unless the Awards and Stock
covered by this Plan have been registered under the Securities Act, or the
Company has determined that such registration is unnecessary, each Holder of an
Award under this Plan may be required by the Company to give representation in
writing that such Holder is acquiring the shares of Stock covered by such Award
for his or her own account for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof.

(e) Withholding. To the extent provided by the terms of an Award agreement and
subject to the discretion of the Committee, a Holder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of Stock under an Award by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the Holder by
the Company) or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold shares of Stock from the shares of Stock
otherwise issuable to the Holder as a result of the exercise or acquisition of
Stock under the Award, provided, however, that no shares of Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or (c) delivering to the Company previously owned and unencumbered shares of
Stock.

(f) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No Employee or Director or
beneficiary thereof shall have any claim against the Company or any Affiliate as
a result of any such action.

(g) Restrictions on Transfer. An Award shall not be transferable otherwise than
by will or the laws of descent and distribution, and shall be exercisable during
the Holder’s lifetime only by such Holder or the Holder’s guardian or legal
representative.

(h) Beneficiary Designation. Each Holder may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Holder, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Holder in writing with
the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Holder’s death shall be paid to his estate.

(i) Rule 16b-3. It is intended that the Plan and any grant of an Award made to a
person subject to Section 16 of the 1934 Act meet all of the requirements of
Rule 16b-3. If any provision of the Plan or any such Award would disqualify the
Plan or such Award under, or would otherwise not comply with, Rule 16b-3, such
provision or Award shall be construed or deemed amended to conform to
Rule 16b-3.

(j) Code Section 162(m). If the Company is subject to Code Section 162(m), it is
intended that the Plan comply fully with and meet all the requirements of Code
Section 162(m) so that Awards may, if intended, constitute “qualified
performance-based compensation” within the meaning of such section. If any
provision of the Plan would disqualify the Plan or would not otherwise permit
the Plan to comply with Code Section 162(m)

 

16



--------------------------------------------------------------------------------

as so intended, such provision shall be construed or deemed amended to conform
to the requirements or provisions of Code Section 162(m); provided that no such
construction or amendment shall have an adverse effect on the economic value to
a Holder of any Award previously granted hereunder.

(k) Code Section 409A. The Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, Code Section 409A. The Plan and all
Awards shall be administered, interpreted, and construed in a manner consistent
with Code Section 409A or an exemption thereto. Should any provision of the
Plan, any Award, or any other agreement or arrangement contemplated by the Plan
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Holder, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code
Section 409A. If the Board (or its delegate) determines that an Award is
“nonqualified deferred compensation” subject to Code Section 409A, and that the
Holder is a “specified employee” as defined in Code Section 409A(a)(2)(B)(i) and
the regulations and other guidance issued thereunder, then, to the extent
required by Code Section 409A, the exercise or distribution of such Award upon a
separation from service may not be made before the date which is six months
after the date the Holder separates from service with the Company or any of its
Affiliates. Notwithstanding any other provision contained herein, terms such as
“termination of service,” “termination of employment” and “termination of
engagement” shall mean a “separation from service” within the meaning of Code
Section 409A, to the extent any exercise or distribution hereunder could be
deemed “nonqualified deferred compensation” for purposes thereof.

(l) Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights or indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

(m) Changes in Law. The Board may amend the Plan and any outstanding Awards
granted thereunder in such respects as the Board shall, in its sole discretion,
deem advisable in order to incorporate in the Plan or any such Awards any new
provision or change designed to comply with or take advantage of requirements or
provisions of the Code or any other statute, or rules or regulations of the
Internal Revenue Service or any other federal or state governmental agency
enacted or promulgated after the adoption of the Plan.

(n) Clawbacks. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

(o) Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to an Award by electronic means. To participate in
the Plan, a Holder consents to receive all applicable documentation by
electronic delivery and through an on-line (and/or voice activated) system
established and maintained by the Company or a third party vendor designated by
the Company.

(p) Governing Law. This Plan shall be construed in accordance with the laws of
the State of Texas.

 

17